Order, Supreme Court, New York County (David Saxe, J.), entered November 24, 1995, which, inter alia, declared that the parties’ child is not emancipated and awarded a money judgment in favor of the mother and against the father for child support arrears and related outstanding support obligations, unanimously affirmed, with costs.
The IAS Court correctly found that the child’s residence away from the mother’s home was temporary and therefore did not constitute an emancipation event under the parties’ separation agreement. The court also properly directed the father to pay the mother outstanding child support arrears, plus medical and other incidental expenses and interest. We *107have considered plaintiffs remaining arguments and find them to be without merit. Concur—Murphy, P. J., Milonas, Kupferman, Ross and Mazzarelli, JJ.